oso Mm TY Oo oO B |W DO

SD NM DS BD BD WD DS WD Dw ww
onan Ft Be Se SF SF G&G ON oa et wH DY KF OO

FILED

OCT 3 | vat

CLERK US 0:¢'O:CT COUR
EASTEAN ont Gl GiZEALIFOHNIA
BY 7 hw

 

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF CALIFORNIA

IN THE MATTER OF THE
APPLICATION OF THE UNITED

2:19-SW-0091-KJIN

 

 

 

   

)
)
STATES OF AMERICA FOR A SEARCH ) ORDER RE: REQUEST TO
WARRANT CONCERNING: ) UNSEAL SEARCH
) WARRANT
38248 Robin Way, Burney, CA 96013 )
)
)
)
)
Upon application of the United States of America and good cause having been
shown,
IT IS HEREBY ORDERED that the file in the above-captioned matter be
unsealed.
DATED: October 31, 2019

A fll LAE Ue
“ Hon. EDMUND F. BRENNAN
UNITED STATES MAGISTRATE JUDGE

 

 
